DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.        A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 10/23/2020.
Claim 7 has been amended.
Claims 1-6 and 17-25 have been canceled.
Claims 26-41 have been added.
Claims 7-16, and 26-41 are pending and are presented for examination on the merits.
Claim Amendments
8. Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112, 1st paragraph rejections that may arise when claims are amended without support in the Specification. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-16 and 26-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 7, 26 and 36 recite a limitation “the subsequent wallet key paired with the cloud device by the hardware backed secure enclave”. However, the specification filed on 12/29/2017 does not include this limitation (see related paragraph [0116]-[0117]). Dependent claims 8-16, 27-35 and 37-41 are also rejected since they inherit this deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9, 26-28, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfeder et al. (Steven Goldfeder, etc., “Securing Bitcoin wallets via a new DSA/ECDSA threshold signature scheme’’, June 2015), in view of Allen (US 20150220928), further in view of Maeng (US 10909541), McIver et al. (US 20180205743), and Zhang (Lei Zhang, etc. “MEDAPs: Secure multi-entities delegated authentication protocols or mobile cloud computing”, 12 May 2016, Security And Communication Networks).
Regarding claims 7, 26, and 36, Goldfeder discloses:    
          at least one non-transitory machine-readable medium including instructions for securing electronic wallet transactions (Section 7 of Goldfeder),
          a processor, and memory including instructions, which when executed by the processor, cause the processor to perform operations comprising (Section 7 of Goldfeder):
           each of the one or more electronic wallets having a separate wallet key to encrypt the one transaction (By disclosing, “First, a security policy consisting of a single conjunction Pi1Ʌ…ɅPit can be realized by t-out-of-t secret sharing of the wallet private key among the participants Pi1Ʌ…ɅPit” (Section 4.2 of Goldfeder));  
          creating, a transaction in the device hosting the first electronic wallet (By disclosing, “A Bitcoin wallet is a software abstraction which seamlessly manages multiple addresses on behalf of a user. … The wallet software chooses the input addresses and change addresses and constructs the transaction” (paragraph 4 of section 2.2 of Goldfeder)); 
          signing, the transaction with a first wallet key (By disclosing, “Their scheme is specifically for the two party case, and one of the two parties has a decryption key for the additively homomorphic scheme. This party uses its secret share to compute a partial signature, encrypts the partial signature, and sends the resulting encrypted values to the second party. The second party cannot learn the value of the encrypted partial signature, ; 
          transmitting the signed transaction to each of the one or more devices (By disclosing, “Their scheme is specifically for the two party case, and one of the two parties has a decryption key for the additively homomorphic scheme. This party uses its secret share to compute a partial signature, encrypts the partial signature, and sends the resulting encrypted values to the second party. The second party cannot learn the value of the encrypted partial signature, but it uses its share of the key to contribute its portion of the signature to the ciphertext (as the scheme is additively homomorphic)” (Section 3.3 of Goldfeder)); and 
           signing, at a device of the one or more devices, the signed transaction with a subsequent wallet key to create a subsequent transaction (By disclosing, “Their scheme is specifically for the two party case, and one of the two parties has a decryption key for the additively homomorphic scheme. This party uses its secret share to compute a partial signature, encrypts the partial signature, and sends the resulting encrypted values to the second party. The second party cannot learn the value of the encrypted partial signature, but it uses its share of the key to contribute its portion of the signature to the ciphertext (as the scheme is additively homomorphic)” (Section 3.3 of Goldfeder)).
            Goldfeder does not disclose:
            creating, in a device having a hardware backed secure enclave, a plurality of temporal electronic wallets for a duration of one transaction, the plurality including a first electronic wallet;
          distributing the plurality of temporal electronic wallets to one or more cloud devices; 
          a device having a hardware backed secure enclave;
          one or more cloud devices for signing transactions;  and
          the subsequent wallet key paired with the cloud device by the hardware backed secure enclave.
          However, Allen teaches:
          creating, a temporal electronic wallets for a duration of one transaction, the plurality including a first electronic wallet (By disclosing, “Platform 100 comprises a platform server (PS) 12, a plurality of users 14, 16, 18, 20, 22 being connected to the PS 12 to execute purchases and sales of digital currency” (paragraph [0122] and Fig. 1 of Allen); and “The platform creates a temporary digital wallet for the transaction” (paragraph [0097] of Allen); and the platform has a “platform digital wallet 48” (first electronic wallet) (paragraph [0122] and Fig. 1 of Allen)).
        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Goldfeder in view of Allen to include techniques of creating, a temporal electronic wallets for a duration of one transaction, the plurality including a first electronic wallet.  Doing so would result in an improved invention because this would allow the signers use the temporal wallet and sign a transaction on any computer (e.g. a public computer), thus improving the overall convenience of the claimed invention.
          Maeng teaches:
         creating, in a device, a plurality of electronic wallets (By disclosing, “The mobile wallet provider system 150 may be implemented by a mobile wallet provider such as a financial institution, a technology company, a software company that developed and/or distributed the mobile wallet application 102, etc.” (Col 5 lines 49-64 of Maeng); and the mobile wallet applications are distributed to multiple users, which infers that a plurality of electronic wallets are created (Col 6 lines 26-44 and Fig. 4 of Maeng)); and 
          distributing the plurality of electronic wallets to one or more devices (By disclosing, “The mobile wallet provider system 150 may be implemented by a mobile wallet provider such as a financial institution, a technology company, a software company that developed and/or distributed the mobile wallet application 102, etc.” (Col 5 lines 49-64 of Maeng); and the mobile wallet applications are distributed to multiple users (Col 6 lines 26-44 and Fig. 4 of Maeng)). 
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the creating a plurality of temporal electronic wallets in a device and distributing the plurality of temporal electronic wallets to one or more devices.  Doing so would result in an improved invention because this would allow the cosigners use the distributed wallets to sign a transaction, thus improving the functionality of the claimed invention. 
           McIver teaches:
           a device having a hardware backed secure enclave (By disclosing, “A public-private key pair is generated 202 in a secure manner on or by a secure enclave (e.g., a security chip, SIM, HSM, etc.) of a client computing device…” (paragraph [0059] of McIver)); and 
           a key paired with a device by the hardware backed secure enclave (By disclosing, “A public-private key pair is generated 202 in a secure manner on or by a secure enclave (e.g., a security chip, SIM, HSM, etc.) of a client computing device…” (paragraph [0059] of McIver); and “The client computing device 120 generates (e.g., by a security chip) a public-private key pair using a unique identifier of a client computing device 120 as a seed” (paragraph [0033] of McIver)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of creating digital wallets and signing transactions in a regular device in view of McIver to include techniques of creating digital wallets 
           And Zhang teaches:
           one or more cloud devices for signing transactions (By disclosing, “Let O be the original signer (the data owner in the mobile cloud model) and P1, P2, ..Pn be a group of proxy signers (the cloud servers in the mobile cloud model) designated by O” (Section 4.1 of Zhang)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of signing a transaction by traditional signer devices in view of Zhang to include techniques of signing a transaction by cloud signer devices.  Doing so would result in an improved invention because this would leverage the advantages of cloud services (e.g., powerful storage and computational capability) (Section 1 of Zhang). 

Regarding claims 8, 27, and 37, Goldfeder further discloses:
          committing the subsequent transaction to a blockchain after signing with the subsequent wallet key (By disclosing, “Desktop: Complete transaction with produced signature and add to blockchain” (Section 7.3 of Goldfeder)).

Regarding claims 9, 28, and 38, Goldfeder further discloses:
          sequentially signing the subsequent transaction with a plurality of wallet keys to create a final transaction (Section 4.3 of Goldfeder).

Claims 10-12, 29-31, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfeder et al. (Steven Goldfeder, etc., “Securing Bitcoin wallets via a new DSA/ECDSA threshold signature scheme’’, June 2015), in view of Allen (US 20150220928), further in view of Maeng (US 10909541), McIver et al. (US 20180205743), Zhang et al. (Lei Zhang, etc. “MEDAPs: Secure multi-entities delegated authentication protocols or mobile cloud computing”, 12 May 2016, Security And Communication Networks), and Dvorak et al. (US 20150324789).
Regarding claims 10, 29, and 39,Goldfeder does not disclose, but Dvorak, however, discloses:
            sending the subsequent transaction to a web farm hosting a plurality of distributed wallets to be encrypted using keys for the plurality of distributed wallets (By disclosing, “[t]he block card 10 then … sends the partially signed transaction to the server. The server signs the transaction with its encryption key if the fingerprint matches the server stored fingerprint template”; “[t]his server may be a single server system or the varied functionality required may be broken up over multiple servers”; and the servers host a plurality of e-wallets (See at 
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Goldfeder to include techniques of sending the subsequent transaction to a web farm hosting a plurality of distributed wallets to be encrypted using keys for the plurality of distributed wallets as disclosed by Dvorak.  Doing so would result in an improved invention because this would allow the web farm servers perform the multisignature protocol together with the transaction signers when the number of transaction signers are not enough to construct a full signature.

Regarding claims 11, 30, and 40, Goldfeder does not disclose, but Dvorak, however, discloses:
         determining whether the subsequent transaction is to be submitted to the web farm, based, at least in part, on a policy that determines if the subsequent transaction is of sufficient value (By disclosing, “[t]he block card 10 then … sends the partially signed transaction to the server. The server signs the transaction with its encryption key if the fingerprint matches the server stored fingerprint template” which infers that after determining the transaction is received, the server then signs the transaction with the encryption key; “wallet server 46 will determine if there is any balance in their addresses and that if that balance is .  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Goldfeder to include techniques of determining whether the subsequent transaction is to be submitted to the web farm and determining if the subsequent transaction is of sufficient value as disclosed by Dvorak.  Doing so would result in an improved invention because this would allow the web farm servers verify the transaction and keep processing the transaction.

Regarding claims 12, 31, and 41, Goldfeder further discloses:
         translating a message syntax from a first syntax to a second syntax (By disclosing, “We chose Java because of its cross-platform nature and the availability of many useful libraries. We wanted our code to be easily incorporated into other wallets, so we decided to make our code part of BitcoinJ, the most commonly used Java Bitcoin Library. As a result, we used BouncyCastle, the crypto library used by BitcoinJ, to implement our crypto code” (Section 7.1 of Goldfeder)).  

Claims 13 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfeder et al. (Steven Goldfeder, etc., “Securing Bitcoin wallets via a new DSA/ECDSA threshold signature scheme’’, June  in view of Allen (US 20150220928), further in view of Maeng (US 10909541), McIver et al. (US 20180205743), Zhang et al. (Lei Zhang, etc. “MEDAPs: Secure multi-entities delegated authentication protocols or mobile cloud computing”, 12 May 2016, Security And Communication Networks), and Gleichauf (U. S. 20180109541).
Regarding claims 13 and 32, Goldfeder further discloses:
          requesting a compensating transaction for the subsequent transaction by making a copy of the subsequent transaction on a blockchain (By disclosing, “Our threshold-signed transaction can be viewed in the block chain” (Section 7.4 of Goldfeder)).
          Goldfeder does not disclose, but Gleichauf, however, discloses:
          posting the copy to a sidechain (By disclosing, transactions may be recorded to a sidechain (See at least paragraph [0040] of Gleichauf)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Isaacson to include techniques of posting the copy to a sidechain as disclosed by Gleichauf.  Doing so would result in an improved invention because this would allow sidechains to facilitate and/or support a transfer of value, assets, rights, etc., thus improving the scope of the claimed invention.          

Claims 14 and 33 is rejected under 35 U.S.C. 103 as being unpatentable over Goldfeder et al. (Steven Goldfeder, etc., “Securing  in view of Allen (US 20150220928), further in view of Maeng (US 10909541), McIver et al. (US 20180205743), Zhang et al. (Lei Zhang, etc. “MEDAPs: Secure multi-entities delegated authentication protocols or mobile cloud computing”, 12 May 2016, Security And Communication Networks), Gleichauf (US 20180109541), and Hunn et al. (US 20170287090).
Regarding claims 14 and 33, 
         Goldfeder does not disclose, but Hunn, however, discloses:
         detecting an insurer's offer on the sidechain, to provide insurance for the subsequent transaction (By disclosing, a CEP system can detect contract events; and the contract includes insurance contracts (See at least paragraph [0145]-[0148], and [0057] of Hunn)); 
         counter signing the insurer's offer to form an insurance contract transaction (By disclosing, contracting parties may sign an updated contract (See at least paragraph [0108]-[0109] of Hunn)); and 
         posting the insurance contract transaction to the blockchain (By disclosing, the updated contract can be submitted to a blockchain (See at least paragraph [0109] of Hunn)). 
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Isaacson to include techniques of detecting an offer, signing the offer and posting  as disclosed by Hunn.  Doing so would result in an improved invention because this would allow insurer’s offers being signed by using multisignature protocol and leverage the advantages of blockchain (e.g., transparent transaction record to all related parties).

Claims 15, 16, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfeder et al. (Steven Goldfeder, etc., “Securing Bitcoin wallets via a new DSA/ECDSA threshold signature scheme’’, June 2015), in view of Allen (US 20150220928), further in view of Maeng (US 10909541), McIver et al. (US 20180205743), Zhang et al. (Lei Zhang, etc. “MEDAPs: Secure multi-entities delegated authentication protocols or mobile cloud computing”, 12 May 2016, Security And Communication Networks), Gleichauf (US 20180109541), Hunn et al. (US 20170287090), and Lin (Taiwan TW201828211).
Regarding claims 15 and 34, 
          Goldfeder does not disclose, but Lin, however, discloses:
          creating a claim against the insurance; and posting the claim to the blockchain (See at least Abstract of Lin).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Isaacson to include techniques of creating a claim against the insurance; and posting the claim to the blockchain as disclosed by Lin.  Doing so would result in 

Regarding claims 16 and 35, 
          Goldfeder does not disclose, but Lin, however, discloses:
          receiving a compensating transaction for the subsequent transaction from the insurance (By disclosing, a compensating transaction amount is transferred from insurer account to beneficiary account (See at least paragraph [0029] of Lin)).  
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the system of Isaacson to include techniques of receiving a compensating transaction for the subsequent transaction from the insurance as disclosed by Lin.  Doing so would result in an improved invention because this would shorten hearing time of a claim procedure.
Response to Arguments
Applicant’s arguments with regard to the respect to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642.  The examiner can normally be reached on Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/DUAN ZHANG/Examiner, Art Unit 3685                          

/JAY HUANG/Primary Examiner, Art Unit 3685